DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 
Acknowledgement
Applicant’s amendment filed on December 21, 2020 is acknowledged. Accordingly claims 23-24 remain pending and herein examined.

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,738,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23-24, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (hereinafter “Klein”) U.S. Patent Application Publication No. 2012/0036075 A1 in view of Laracey U.S. Patent Application Publication No. 2011/0251892 A1.

As per claims 23, Klein discloses a processor-implemented method programmed in a non- transitory processor-readable medium and to execute on one or more processors of a server configured to execute the method, comprising:
receiving, at a server, a request to complete a transaction session with a consumer, wherein receiving further includes identifying the transaction session as a transaction that is being processed between an enterprise terminal device and the consumer (0042, which discloses that “Subsequently, the user 102 of the mobile device 104 decides to place an order request with the mobile marketplace service 112.  For example, the user 102 is browsing the mobile marketplace service 112 with the mobile device 104, and decides to purchase and download a particular application program for execution on the mobile device 104.”);
(0042, which discloses that “For example, the user 102 is browsing the mobile marketplace service 112 with the mobile device 104, and decides to purchase and download a particular application program for execution on the mobile device 104.  The mobile device 104 sends an order request including the billing token 207 to the mobile marketplace service 112.”);
wherein the transaction session is provided by the mobile device with the URL (0042, which discloses that “The mobile device 104 sends an order request including the billing token 207 to the mobile marketplace service 112.”)
generating, by the server, a unique token, wherein the unique token comprises the URL, the transaction ID, the transaction session, and a consumer identifier with the URL (0041, which discloses that “The billing token service 110 receives the session information, and creates the billing token 207 to include the account identifier.  The billing token service 110 then sends the created billing token 207 to the mobile device 104.”);
providing, from the server, the unique token to the mobile device operated by the consumer as an identifying token that uniquely identifies the transaction, the transaction session, the consumer, and the enterprise terminal device wherein providing further includes providing the unique token as a digitally signed token that is digitally signed with a key (0041, which discloses that “The billing token service 110 receives the session information, and creates the billing token 207 to include the account identifier.  The billing token service 110 then sends the created billing token 207 to the mobile device 104.”);
wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen;
acquiring, at the server, the unique token from the enterprise terminal device, the unique token is digitally signed by the mobile device and provided by the mobile device to the enterprise terminal device to complete a payment for the transaction, with the enterprise terminal device providing the unique token as digitally signed by the mobile device to the server for purposes of obtaining the payment for the transaction from the server based on the enterprise terminal device providing the unique token as digitally signed by and as obtained from the mobile device to the server (0043, which discloses that “The mobile marketplace service 112 extracts the account identifier from the billing token 207, and provides the order request with the extracted account identifier to the mobile operator billing service 114.  The mobile operator billing service 114 processes the order request by, among other processing operations, charging an account identified by the account identifier for the item in the order request.”);
validating, at the server, the digitally signed token on behalf of the enterprise terminal device (0023, which discloses that “The billing token service 110 receives the token request from the computing system 202 with the included account identifier.  The billing token service 110 validates the user identity in the token request.”; see claim 5, which discloses that “wherein the processor is further programmed to: generate a token request; digitally sign the generated token request with a private key associated with the mobile device; and send the signed token request to the billing token service”); and
completing, by the server, the transaction with the enterprise terminal device on behalf of the consumer by using payment details associated with the consumer for the payment (0039, which discloses that “For example, the mobile marketplace service 112 allows the computing device to access the ordered item if the charge status indicates that the charge was successfully applied by the mobile operator billing service 114.  Conversely, the mobile marketplace service 112 denies access by the computing device to the ordered item if the charge status indicates that the charge was not successfully applied by the mobile operator billing service 114.”).
What Klein does not explicitly teach is:
wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen;
Laracey discloses the method 
wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen (0017, which discloses that “means and computer program code are provided for conducting payment transactions which include selecting a mobile payment option at a point of sale, obtaining, using a mobile device, a checkout token printed or otherwise displayed at the point of sale, selecting, using said mobile device, a payment account, viewing, on the mobile device, payment transaction details associated with a pending payment transaction, and authorizing, using the mobile device, the payment transaction. Pursuant to some embodiments, the checkout token is obtained by the mobile device by capturing a barcode image, key entering the checkout token, by wireless communication or otherwise receiving the checkout token at a mobile device.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Klein and incorporate the method, wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen in view of the teachings of Laracey in order to track the transaction and further enhance security of the transaction.

As per claim 24, Klein further discloses the method, wherein the unique token comprises a barcode (0023; 0035).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 25, 2021